Citation Nr: 9928166	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-33 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and V. G.



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1969.

This appeal arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  The veteran's PTSD disability is manifested by a 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
whereby, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment, under the 
former criteria, but not by attitudes of all contacts except 
the most intimate being so adversely affected as to result in 
virtual isolation in the community, or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or by a 
showing that the veteran is demonstrably unable to obtain or 
retain employment.

2.  The veteran's PTSD disability is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, under the revised criteria, but not by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as, suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function  independently, appropriately and 
effectively, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.

3.  Service connection is in effect for PTSD, rated as 50 
percent disabling, and for residuals of malaria, rated as 
noncompensably disabling.

4.  The veteran has a high school diploma and some college 
credits, worked for over 27 years in a foundry, and is 
currently unemployed.

5.  The evidence does not establish that the veteran's 
service-connected disabilities have caused an exceptional or 
unusual disability as to render impractical the application 
of the regular rating schedule standards.

6.  The veteran's service-connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD, currently 
rated as 50 percent, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.125-4.130, 4.132, Diagnostic 
Code 9411 (1995); 38 C.F.R. §§ 3.321(b)(1), 4.126, 4.130, 
Diagnostic Code 9411 (1998); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

2.  The criteria for a total disability rating, based on 
individual unemployability due to service-connected 
disabilities, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.340, 3.341, 
4.3, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An increased rating for PTSD

Initially, the Board finds the veteran's increased rating 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

During a June 1996 VA PTSD examination the veteran reported 
working in a foundry for over 27 years after his discharge 
from active duty.  He reported he worked numerous jobs at the 
foundry, where they "accommodated" him.

A September 1996 VA Mental Health Clinic treatment report 
indicates the veteran wanted only an examination for purposes 
of supplementing his Social Security disability application; 
he refused an intake appointment with the VA Mental Health 
Clinic.

A September 1996 private psychiatric examination report, 
again for SSD purposes, contains an impression of a chronic 
and serious affective disorder, along with PTSD 
symptomatology, and diagnoses of: (1) major depressive 
disorder; (2) PTSD; (3) specific phobia; (4) generalized 
anxiety disorder; (5) psychogenic tic; and (6) history of 
alcohol abuse, currently in remission.

A November 1996 private psychiatric examination report also 
indicated the veteran was seeking this examination only for 
purposes of receiving a "second opinion" for an SSD 
hearing.  This report indicated the veteran was on no 
medication for his PTSD symptomatology.  It also noted the 
veteran reported no previous psychiatric treatment, but did 
attend some PTSD support group meetings.  He reported he was 
told to get some counseling from a VA hospital, but did not 
follow through on that either.  The pertinent diagnoses were: 
(1) major depression; and (2) PTSD.  The examiner indicated 
no psychotic symptomatology was noted.  The examiner 
indicated the veteran seemed to have significant impairment 
due to depressive mood swings, PTSD with symptoms of anxiety 
and panic attacks, and multiple medical problems.  He 
indicated the veteran did not have a very wholesome 
personality structure, as he had paranoid tendencies and an 
explosive temper.  The examiner indicated these problems 
would be an impairment to employment.

A February 1997 Social Security Administration disability 
benefits decision awarded the veteran disability benefits as 
being disabled from February 1, 1996, but not before.  The 
basis of the award was numerous physical disabilities, 
complicated by an affective disorder and PTSD.

During a March 1997 VA PTSD examination the veteran reported 
currently living with his wife of 28 years and his mother-in-
law.  He has three children, who do not live with him.  He 
reported being unemployed since March 1995, and receiving 
Social Security disability benefits, which are retroactive to 
February 1996.  He reported he quit his last job (subsequent 
to the foundry job) due to the "cramped space," and the 
heat, which reminded him of his Vietnam experiences.  The 
report indicates he was interviewed for 50 minutes, and that 
his medical record, as well as the claims file, was reviewed.  
The examiner referred to the June 1996 VA examination report 
noted above for the veteran's employment history.  He 
reported a serious alcohol abuse history, but no intake for 
eleven months.  He reported currently being on probation for 
welfare fraud.  He reported being treated for his PTSD only 
by his family physician (who is not a psychiatrist or a 
psychologist), who has variously prescribed Prozac, Zoloft, 
and Serzone.  The veteran reported currently being on no 
medication for his PTSD.  He reported he planned to see a 
private psychologist "in the near future" for 
psychotherapy.  He also reported visiting his mother in a 
nursing home every day.

The veteran reported ongoing depressive symptomatology, and 
suicidal ideations two months before (but none since), but no 
crying spells, past or present.  He reported helpless and 
hopeless feelings, poor energy, poor interest, poor 
motivation, loss of libido, impairment of concentration and 
memory, and insomnia.  He reported he did not seek treatment 
for these symptoms until 1996, when an attorney whom he had 
hired to aid him with filing for Social Security disability 
benefits recommended a psychological assessment.  It was at 
this time that his "depression" was "discovered."  He also 
reported that intrusive thoughts occurred on a nightly basis; 
severe nightmares of Vietnam occur 2-3 times per month; he 
has no flashback experiences; he avoided war movies or 
documentaries, and fireworks; helicopters bring back memories 
of Vietnam; he does not have psychogenic amnesia; he has one 
close friend; he has sleep disturbances; he is irritable and 
angry with little provocation; he is hypervigilant; and he 
has a startle response.

The examiner indicated that objective findings included 
speech that was logical and goal oriented.  The examiner 
indicated he had a strong suspicion the veteran tended to 
overstate and embellish information.  The veteran's mood was 
noted to be dysphoric, while his affect was fairly full and 
appropriate.  The examiner noted the veteran evidenced no 
sense of severe hopelessness and was not actively suicidal.  
No evidence of psychotic features was noted, and the 
veteran's cognition was noted to be grossly intact.  The 
diagnoses were: (Axis I) (1) PTSD, moderate symptomatology, 
chronic, (2) chronic dysthymia with clear history of 
exacerbation in the context of alcohol consumption (substance 
induced mood disorder, depression), (3) alcohol dependency 
with alleged abstinence times 11 months; (Axis II) antisocial 
personality disorder; (Axis III) per medical workup; (Axis 
IV) moderate stressors; (Axis V) Global Assessment of 
Functioning (GAF) scale score of 64.  The examiner indicated 
the veteran's current disability was composed of dysthymia, 
PTSD, and his antisocial personality disorder, and that each 
of the three separately and equally affected his 
employability.  The examiner, based on this analysis, 
indicated the veteran was not disabled or unable to work 
based exclusively on his PTSD.

During his February 1998 hearing the veteran testified he 
worked at the same foundry for over 27 years; he has never 
been happy with any job since his discharge from active duty, 
and moved around to different jobs within the foundry during 
that time; he has one close friend; he helps that friend work 
on cars; he has contemplated suicide in the past; he is 
currently on Prozac; he sleeps eight hours a night due to 
that medication; and he belongs to no social groups.  His 
wife testified the veteran was argumentative and obsessed 
with irrelevant things at times, and he sometimes has 
nightmares when he hits her in his sleep.  The veteran added 
he has dreams about his wife doing adverse things, which 
caused him to hit her in his sleep.

An October 1998 VA PTSD examination report indicates the 
examiner interviewed the veteran for 60 minutes and reviewed 
the claims file.  The veteran reported still being married, 
and being upset that previous examiners had not accepted some 
of his statements.  He reported he still receives Social 
Security disability benefits, and has not engaged in any 
employment "for pay."  He reported being abstinent from 
alcohol for 2 years.  He again reported no psychiatric 
treatment for his PTSD, being seen only by his family 
physician and attending some group sessions at a VA satellite 
clinic, until they were disbanded about eight months before.  
He reported being on no medication for his PTSD.  He reported 
he and his wife do not socialize.  He reported no 
hospitalizations for his PTSD.  He reported he and his wife 
go "on the road" to flea markets many weekends, where they 
visit and talk with other couples.  He reported he mows the 
lawn, but doesn't do much maintenance on their house, which 
they are purchasing "under contract."  He reported 
continuing to see his friend on a daily basis.  He reported 
his wife does the shopping.  Generally the veteran expressed 
indications his symptoms were improving.  He reported similar 
PTSD symptoms as noted in the March 1996 VA examination 
report.

In regard to objective symptoms, the examiner indicated the 
veteran was slightly argumentative and initially wary of the 
interview situation.  The examiner indicated this appeared to 
be an expression of underlying anxiety, anger, and general 
discomfort with the situation in which the veteran did not 
have very much control.  The veteran's speech was noted to be 
mostly logical and related; no formal thought disorder was 
evidenced; no delusions or hallucinations were noted; some 
indication of depressive symptoms were noted; and no suicidal 
or hopeless thoughts were expressed.  The examiner indicated 
that while the veteran stated he became obsessed about 
various things, this was not evident during the interview.  
His energy level was noted to be on the low side.  His range 
of affect was noted to be moderately restricted, or less than 
normal.  He was noted to be oriented times 3, and evidenced 
no concentration or memory problems during the interview.  
The examiner indicated the impression was that the veteran 
worked for one employer for about 27 years following his 
discharge from active duty, and lost his job due to a plant 
closing when he was 48 years old.  It appeared his 
psychiatric problems, including PTSD, had made it very 
difficult for him to successfully manage this later life 
transition.  The adjustment he now has is built around 
avoiding virtually all forms of external stress, and 
employment is one of the things he has found to be 
excessively stressful.  The examiner indicated that, 
generally speaking, his level of impairment and 
symptomatology, due to PTSD, appeared to be about the same as 
noted during the March 1997 VA PTSD examination.  The 
examiner also indicated the veteran's cluster B personality 
traits also contributed to his current situation, so that it 
did not appear he was completely disabled for employment 
purposes by his PTSD exclusively.  The examiner concluded by 
indicating the veteran remained competent to handle his own 
money, make his own decisions, and, in general, be 
responsible for managing his own life.  The diagnoses were: 
(Axis I) PTSD, chronic: (Axis II) cluster B personality 
traits; (Axis III) defer to medical examination; (Axis IV) 
financial problems, isolation; (Axis V) GAF's 62.

During the pendency of this appeal the schedular criteria for 
rating PTSD were changed, effective from November 7, 1996.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  To give the veteran every 
consideration with respect to the current appeal, the claim 
will be rated under the former criteria until November 7, 
1996, and under both the former and the revised rating 
criteria subsequent to that date.

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9411 (1995), a 100 percent rating 
required that the veteran's attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  It required totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran had to be demonstrably unable to obtain or retain 
employment.

A 70 percent rating required that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were to be of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.

A 50 percent rating required that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

Note 1 to that section provides that social impairment per se 
will not be used as the sole basis for any specific 
percentage rating, but is of value only in substantiating the 
degree of disability based on all of the findings.  Note 2 
provides that the requirements for a compensable rating are 
not met when the psychiatric findings are not more 
characteristic than minor alterations of mood beyond normal 
limits; fatigue or anxiety incident to actual situations; 
minor compulsive acts or phobias; occasional stuttering or 
stammering; minor habit spasms or tics; minor subjective 
sensory disturbances such as anosmia, deafness, loss of sense 
of taste, anesthesia, paresthesia, etc.  When such findings 
actually interfere with employability to a mild degree, a 10 
percent rating under the general rating formula may be 
assigned.

As noted above, for a 70 percent rating under the former 
criteria, the evidence must show that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people was severely impaired, i.e., the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Such has not been shown in this case.  As noted 
above, the veteran has been diagnosed with an affective 
disorder and depression which have been specifically 
separated from his PTSD symptomatology.  The veteran's 
subjective contentions of PTSD symptomatology must be 
considered in light of his reported welfare fraud, his self-
denied treatment or medication for his PTSD symptomatology, 
the report of his mother-in-law living with him and his wife, 
the report of the veteran and his wife making regular weekend 
trips to flea markets (where there are obviously many people 
in close proximity) and visiting with people there, the 
report of continuing to see his friend on a daily basis and 
working on cars with him, the report of visiting his mother 
in a nursing home every day (where there are numerous people 
present), the report of sleeping eight hours a night while on 
Prozac ( and hitting his wife during that sleep due to non-
PTSD causes), the report in October 1998 that his symptoms 
were improving, the report by the veteran of obsessions while 
not evidencing any during interviews, and the statement of 
the VA examiner in the March 1997 PTSD examination report 
that "he had a strong suspicion the veteran tended to 
overstate and embellish information."  The relevant medical 
evidence also indicates no findings whatsoever of any 
psychotic symptomatology; that his speech was logical and 
goal oriented; that his affect was full and appropriate; that 
his cognition was grossly intact; that no formal though 
disorder was evidenced; that no delusions of hallucinations 
were noted or reported; that he was oriented times 3; and 
that he evidenced no concentration or memory problems during 
interviews.  The examiners have consistently rated the 
veteran's PTSD symptomatology as moderate.  Also, his GAF 
scale scores of 62 and 64 do not indicate that, by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in severe 
industrial impairment.  GAF scale scores of 61-70 indicate 
only mild symptoms.  See American Psychiatric Association : 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

Notably, the veteran's PTSD symptomatology does not exhibit 
psychiatric findings of mood beyond normal limits, minor 
compulsive acts or phobias, occasional stuttering or 
stammering, or minor subjective sensory disturbances such as 
anosmia, deafness, loss of sense of taste, anesthesia, 
paresthesia, etc., which are required for even a 10 percent 
rating, as noted in the notes to 38 C.F.R. § 4.132, DC 9411 
(1995).

Based on the foregoing, the Board finds that the veteran's 
PTSD symptomatology does not rise to the level required for a 
70 percent rating under the former criteria.  As the 
symptomatology does not rise to the level necessary for a 70 
percent rating, it follows that it does not rise to the level 
necessary for a 100 percent rating under this code, as such 
symptomatology has not been shown by the evidence of record.  
See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).

PTSD is currently rated in accordance with 38 C.F.R. § 4.130, 
DC 9411.  Under the General Rating Formula for Mental 
Disorders, a 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The next higher rating, 70 percent, requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

As noted above, the medical evidence indicates that the 
veteran has no more than a moderate PTSD illness, with few, 
and moderate, PTSD symptoms.  Applying the same 
symptomatology, GAF scale scores, and rationale as with the 
former PTSD criteria, the Board finds that the veteran's 
symptomatology does not exhibit the necessary suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function  independently, appropriately and 
effectively, spatial disorientation; neglect of personal 
appearance and hygiene, or inability to establish and 
maintain effective relationships, as to warrant a 70 percent 
rating under the revised criteria.

As the veteran does not meet the criteria for a 70 percent 
rating under the revised criteria, he, by definition, does 
not meet the criteria for a 100 percent rating under that 
criteria, as this requires that his symptomatology produce 
occupational and social impairment to an even greater degree 
than that required for a 70 percent rating.

Accordingly, the Board finds the preponderance of the 
evidence is against a 70 percent rating under either the 
former or revised criteria for rating mental disorders.  
Thus, the veteran's claim for an increased rating must be 
denied.

This determination is based on application of the pertinent 
provisions of VA's rating schedule.  Additionally, as noted 
above, the Board finds no indication that the veteran's PTSD 
symptomatology is so unusual or exceptional that the regular 
schedular standards are inadequate to rate his disability.  
In this regard, the Board notes that the examiners have 
consistently indicated that the veteran's PTSD 
symptomatology, standing alone, does not preclude employment.  
The veteran has reported no hospitalization for his PTSD 
symptomatology, and no medication prescribed specifically for 
his PTSD symptomatology, and indeed, as noted above, has 
specifically refused any formal treatment, other than limited 
attendance at support groups, and has never been treated by a 
mental health care provider.  In the absence of such factors 
as those noted above, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  TDIU

Under 38 C.F.R. § 3.340(a), generally, a total disability is 
considered to exist when there is present any impairment of 
mind or body, which renders it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  In determining 
entitlement to a total rating, neither non-service connected 
disabilities nor (advancing) age may be considered, see 38 
C.F.R. §§ 3.341(a), 4.19, but the veteran's employment 
history, education and vocational attainment, and other 
factors having a bearing on the issue are for consideration.  
See 38 C.F.R. § 4.16(b).

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent rating; or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  According to 38 
C.F.R. § 4.16(a), a total rating may be assigned when the 
schedular rating is less than total, provided that, if there 
is only one disability, it is ratable at 60 percent or more, 
and that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more, and the veteran is unable to secure or 
follow a substantially gainful occupation due to these 
service connected disabilities.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 
this section, marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the United States Department 
of Commerce, Bureau of the Census, as the poverty threshold 
for one person.  Id.  Marginal employment may also be held to 
exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Id.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.  If the veteran fails to meet 
the percentage standards of 38 C.F.R. § 4.16(a), but the 
veteran is unemployable by reason of service-connected 
disabilities, the rating board should submit the case to the 
Director, Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b); 38 C.F.R. 
§ 3.321(b)(1).

The Court has held that where the veteran submits a well-
grounded claim for a TDIU rating, as he has done here, the 
BVA may not reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See 38 C.F.R. § 4.16(a); Beaty v. Brown, 6 
Vet. App. 532, 537 (1994); Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991); Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991); cf. Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (Board may not rely on its own 
unsubstantiated medical opinions).

Moreover, "[s]ubstantially gainful employment is 'that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.'"  See Beaty, 
Moore, supra (quoting VA Adjudication Procedure Manual M21-1, 
pt. VI, para. 50.55(8) [now para. 7.55b(7)]).  The Court has 
determined that substantially gainful employment suggests "a 
living wage".  See Beaty, supra; Ferraro, 1 Vet. App. at 332; 
see also Moore, supra; 38 C.F.R. § 4.16(a).

A review of the veteran's claims file reveals that service 
connection has been established for PTSD, rated as 50 percent 
disabling, and for residuals of malaria, rated as 
noncompensable.  Thus the percentage requirements of 
38 C.F.R. § 4.16(a) have not been met.

As noted in the previous section, a total disability rating 
is also not warranted under 38 C.F.R. § 3.321(b)(1).  It has 
also not been shown that the veteran's service-connected 
disabilities, standing alone, are such as to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Indeed, the medical evidence indicates 
the examiners are in compliance with their opinions that the 
veteran's PTSD symptomatology, while sufficient to cause an 
impairment, does not rise to the level necessary to preclude 
gainful employment.  As the veteran's residuals of malaria 
has been found to be noncompensable, and as the veteran has 
not contended otherwise, that disability cannot be said to 
affect his employment.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disabilities.

III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for post-traumatic stress disorder, 
currently rated as 50 percent disabling, is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

